Exhibit 10.1

Second Supplemental Indenture

SECOND SUPPLEMENTAL INDENTURE, (this “Supplemental Indenture”) dated as of
December 13, 2016, by and among GT Nexus, Inc., a Delaware corporation (“GTN”),
and GT Topco, LLC, a Delaware limited liability company, (together with GTN, the
“Guaranteeing Subsidiaries” and each individually a “Guaranteeing Subsidiary”),
Infor (US), Inc. (the “Issuer”) and Wilmington Trust, National Association, as
Trustee under the Indenture referred to below.

W I T N E S S E T H:

WHEREAS, each of the Issuer, the Guarantors and the Trustee have heretofore
executed and delivered an indenture dated as of April 1, 2015 (as amended,
supplemented, waived or otherwise modified, the “Indenture”), providing for the
issuance of its 6.500% Senior Notes due 2022 (the “Dollar Notes”) and 5.750%
Senior Notes due 2022 (the “Euro Notes” and, together with the Dollar Notes, the
“Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture to which the Guaranteeing Subsidiaries shall
unconditionally guarantee, on a joint and several basis with the other
Guarantors, all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and

WHEREAS, pursuant to Section 9.1 of the Indenture, the Issuer and the Trustee
are authorized to execute and deliver this Supplemental Indenture to amend or
supplement the Indenture, without the consent of any Holder;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiaries, the Issuer and the Trustee mutually covenant and
agree for the equal and ratable benefit of the Holders of the Notes as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Defined Terms. As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recitals hereto are used herein
as therein defined. The words “herein,” “hereof” and “hereby” and other words of
similar import used in this Supplemental Indenture refer to this Supplemental
Indenture as a whole and not to any particular section hereof.

ARTICLE II

AGREEMENT TO BE BOUND; GUARANTEE

SECTION 2.1. Agreement to be Bound. Each Guaranteeing Subsidiary hereby becomes
a party to the Indenture as a Guarantor and as such will have all of the rights
and be subject to all of the obligations and agreements of a Guarantor under the
Indenture.

SECTION 2.2. Guarantee. Each Guaranteeing Subsidiary agrees, on a joint and
several basis with all the existing Guarantors, to fully, unconditionally and
irrevocably Guarantee to each Holder of the Notes and the Trustee the Guaranteed
Obligations pursuant to Article X of the Indenture on a senior basis.

ARTICLE III

MISCELLANEOUS

SECTION 3.1. Notices. All notices and other communications to the Guarantor
shall be given as provided in the Indenture to the Guarantor, at the address set
forth in the Indenture.



--------------------------------------------------------------------------------

SECTION 3.2. Merger and Consolidation. The Guaranteeing Subsidiaries shall not
sell or otherwise dispose of all or substantially all of their assets to, or
consolidate with or merge with or into another Person (other than the Issuer or
any Restricted Subsidiary that is a Guarantor or becomes a Guarantor
concurrently with the transaction) except in accordance with Section 4.1(f) of
the Indenture.

SECTION 3.3. Release of Guarantee. This Guarantee shall be released in
accordance with Section 10.2 of the Indenture.

SECTION 3.4. Parties. Nothing expressed or mentioned herein is intended or shall
be construed to give any Person, firm or corporation, other than the Holders and
the Trustee, any legal or equitable right, remedy or claim under or in respect
of this Supplemental Indenture or the Indenture or any provision herein or
therein contained.

SECTION 3.5. Governing Law. This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 3.6. Severability. In case any provision in this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

SECTION 3.7. Benefits Acknowledged. Each Guaranteeing Subsidiary’s Guarantee is
subject to the terms and conditions set forth in the Indenture. Each
Guaranteeing Subsidiary acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Indenture and this
Supplemental Indenture and that the guarantee and waivers made by it pursuant to
this Guarantee are knowingly made in contemplation of such benefits.

SECTION 3.8. Ratification of Indenture; Supplemental Indentures Part of
Indenture. Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

SECTION 3.9. The Trustee. The Trustee makes no representation or warranty as to
the validity or sufficiency of this Supplemental Indenture or with respect to
the recitals contained herein, all of which recitals are made solely by the
other parties hereto.

SECTION 3.10. Counterparts. The parties hereto may sign any number of copies of
this Supplemental Indenture. Each signed copy shall be an original, but all of
them together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Supplemental Indenture
as to the parties hereto and may be used in lieu of the original Supplemental
Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.

SECTION 3.11. Execution and Delivery. Each Guaranteeing Subsidiary agrees that
the Guarantee shall remain in full force and effect notwithstanding any failure
to endorse on each Note a notation of any such Guarantee.

SECTION 3.12. Headings. The headings of the Articles and the Sections in this
Supplemental Indenture are for convenience of reference only and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

INFOR (US), INC.

By:   /s/ Gregory M. Giangiordano   Name: Gregory M. Giangiordano   Title:
President GT NEXUS, INC., as a Guarantor By:   /s/ Gregory M. Giangiordano  
Name: Gregory M. Giangiordano   Title: President GT TOPCO, LLC, as a Guarantor
By:   /s/ Gregory M. Giangiordano   Name: Gregory M. Giangiordano   Title:
President

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee and Notes Collateral Agent

By:   /s/ Jane Y. Schweiger   Name: Jane Y. Schweiger   Title: Vice President

[Signature Page to the Second Supplemental Indenture - 2022 Notes]